Exhibit 10.2

 

INCENTIVE STOCK OPTION AGREEMENT

UNDER

STEREOTAXIS, INC.

2002 STOCK INCENTIVE PLAN

THIS AGREEMENT, made this _____ day of __________, 20__, by and between
Stereotaxis, Inc., a Delaware corporation (the “Company”), and (“Optionee”).

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Stereotaxis, Inc. 2002 Stock Incentive Plan (as amended and/or
restated from time to time, the “Plan”) pursuant to which options, performance
share awards, restricted stock and stock appreciation rights with respect to
shares of the common stock of the Company may be granted to employees of the
Company and its subsidiaries and certain other individuals; and

WHEREAS, the Company desires to grant to Optionee the option to purchase certain
shares of its stock under the terms of the Plan;

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1.       Grant Subject to Plan. This option is granted under and is expressly
subject to, all the terms and provisions of the Plan, which terms are
incorporated herein by reference. The Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
The Committee referred to in Paragraph 4 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make grants of options.

2.         Grant and Terms of Option. (a) Pursuant to action of the Committee,
which action was taken on ___________, 200_ (“Date of Grant”), the Company
grants to Optionee the option to purchase all or any part of __________
(__________) shares of the common stock of the Company, for a period of five (5)
years from the Date of Grant, at the purchase price of $__________ per share;
provided, however, that the right to exercise such option shall be, and is
hereby, restricted so that no shares may be purchased prior to the first
anniversary of the Date of Grant; that at any time during the term of this
option on or after the first anniversary of the Date of Grant, Optionee may
purchase up to 25% of the total number of shares to which this option relates;
that as of the first day of each calendar month after the first anniversary of
the Date of Grant during the term of this option, Optionee may purchase up to an
additional 2.0833% of the total number of shares to which this option relates;
so on the fourth anniversary of the Date of Grant during the term hereof,
Optionee will have become entitled to purchase the entire number of shares to
which this option relates. Notwithstanding the foregoing, in the event of a
Change of Control (as hereinafter defined) and if Optionee is involuntarily
terminated for reasons other than Cause or terminates for Good Reason in
contemplation of, on or within one (1) year after the date of, the Change of
Control, Optionee may purchase 100% of the total number of shares to which





this option relates. However, in no event may this option or any part thereof be
exercised after the expiration of five (5) years from the Date of Grant. The
purchase price of the shares subject to the option may be paid for (i) in cash,
(ii) in the discretion of the Committee, by tender of shares of Common Stock
already owned by Optionee, or (iii) in the discretion of the Committee, by a
combination of methods of payment specified in clauses (i) and (ii). In
addition, Optionee may effect a “cashless exercise” of this option in which the
option shares are sold through a broker and a portion of the proceeds to cover
the exercise price is paid to the Company, or otherwise, all in accordance with
the rules and procedures adopted by the Committee. Provided, however, that no
shares of Common Stock may be tendered in exercise of this option if such shares
were acquired by Optionee through the exercise of an Incentive Stock Option,
unless (i) such shares have been held by Optionee for at least one year, and
(ii) at least two years have elapsed since such Incentive Stock Option was
granted.

3.         Definitions. For purposes of the Award, the following terms shall
have the following meanings, except where otherwise noted:

(a)       “Cause” shall mean Optionee’s fraud or willful misconduct as
determined by the Committee

(b)       “Change of Control” shall mean:
                                          
                                          
                                                   

(i)        The purchase or other acquisition (other than from the Company) by
any person, entity or group of persons, within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or

(ii)       Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Board” and, as of the date hereof, the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person who becomes a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this section, considered as though such person were a member of the Incumbent
Board; or

 

2





(iii)      The consummation of a reorganization, merger or consolidation, in
each case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

(c)       “Company” shall mean Stereotaxis, Inc., a Delaware corporation.
                                          
                                          
                                                   

(d)       “Disability” or “Disabled” shall mean Optionee is permanently and
totally disabled within the meaning of Section 422(c)(6) of the Internal Revenue
Code of 1986, as amended, which, as of the date hereof, shall mean that Optionee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. Optionee shall be considered Disabled only if
Optionee furnishes such proof of Disability as the Committee may require.

 

(e)

“Good Reason” shall mean”:

(i)        Requiring Optionee to be based at any office or location more than 50
miles from Optionee’s office or location as of the date of the Change of
Control;

(ii)       The assignment to Optionee of any duties inconsistent in any respect
with Optionee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the date of the
Change of Control or any action by the Company or any of its subsidiaries which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an action taken by the Company or one of its
subsidiaries, to which Optionee objects in writing by notice to the Company
within 10 business days after Optionee receives actual notice of such action,
which is remedied by the Company or one of its subsidiaries promptly but in any
event no later than 5 business days after Optionee provided such notice; or

(iii)      The reduction in Optionee’s total compensation and benefits below the
level in effect as of the date of the Change of Control.

4.         Anti-Dilution Provisions. In the event that, during the term of this
Agreement, there is any change in the number or kind of shares of outstanding
Common Stock of

 

3





the Company by reason of stock dividends, recapitalizations, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like, the
number of shares covered by this option agreement and the price thereof shall be
adjusted, to the same proportionate number of shares and price as in this
original agreement.

5.         Investment Purpose. Optionee represents that, in the event of the
exercise by him of the option hereby granted, or any part thereof, he intends to
purchase the shares acquired on such exercise for investment and not with a view
to resale or other distribution; except that the Company, at its election, may
waive or release this condition in the event the shares acquired on exercise of
the option are registered under the Securities Act of 1933, or upon the
happening of any other contingency which the Company shall determine warrants
the waiver or release of this condition. Optionee agrees that the certificates
evidencing the shares acquired by him on exercise of all or any part of this
option, may bear a restrictive legend, if appropriate, indicating that the
shares have not been registered under said Act and are subject to restrictions
on the transfer thereof, which legend may be in the following form (or such
other form as the Company shall determine to be proper), to-wit:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, but have been issued or transferred to the registered
owner pursuant to the exemption afforded by Section 4(2) of said Act. No
transfer or assignment of these shares by the registered owner shall be valid or
effective, and the issuer of these shares shall not be required to give any
effect to any transfer or attempted transfer of these shares, including without
limitation, a transfer by operation of law, unless (a) the issuer shall have
received an opinion of its counsel that the shares may be transferred without
requirement of registration under said Act, or (b) there shall have been
delivered to the issuer a ‘no-action’ letter from the staff of the Securities
and Exchange Commission, or (c) the shares are registered under said Act.”

6.         Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect. The option may be exercised during
Optionee’s lifetime only by him.

7.         Termination of Employment. Optionee must exercise the option prior to
his termination of employment, except that if the employment of Optionee
terminates without Cause Optionee may exercise this option, to the extent that
he was entitled to exercise it at the date of such termination of employment, at
any time within three (3) months after such termination, but not after five (5)
years from the Date of Grant. If Optionee terminates employment on account of
disability he may exercise such option to the extent he was entitled to exercise
it at the date of such termination at any time within one (1) year of the
termination of his employment but not after five (5) years from the Date of
Grant. For this purpose Optionee shall be deemed to be disabled if he is
permanently and totally disabled within the meaning of Section

 

4





422(c)(6) of the Internal Revenue Code of 1986, as amended (“Code”), which, as
of the date hereof, shall mean that he is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months. Optionee
shall be considered disabled only if he furnishes such proof of disability as
the Committee may require. The option hereby granted shall not be affected by
any change of employment so long as Optionee continues to be an employee of the
Company or a subsidiary thereof. Nothing herein shall confer on Optionee the
right to continue in the employ of the Company or any subsidiary or interfere in
any way with the right of the Company or any subsidiary thereof to terminate his
employment at any time.

8.         Death of Optionee. In the event of the death of Optionee during the
term of this Agreement and while he is employed by the Company (or a
subsidiary), or within three (3) months after the termination of his employment
(or one (l) year in the case of the termination of employment if Optionee is
disabled as determined under paragraph 6, above), this option may be exercised,
to the extent that he was entitled to exercise it at the date of his death, by a
legatee or legatees of Optionee under his last will, or by his personal
representatives or distributees, at any time within a period of one (1) year
after his death, but not after five (5) years from the date hereof, and only if
and to the extent that he was entitled to exercise the option at the date of his
death.

9.         Shares Issued on Exercise of Option. It is the intention of the
Company that on any exercise of this option it will transfer to Optionee shares
of its authorized but unissued stock or transfer Treasury shares, or utilize any
combination of Treasury shares and authorized but unissued shares, to satisfy
its obligations to deliver shares on any exercise hereof.

10.       Committee Administration. This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this option, shall have
plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof.

11.       Option an Incentive Stock Option. It is intended that this option
shall be treated as an incentive stock option under Section 422 of the Code.

12.       Choice of Law. This Agreement shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Agreement to
the substantive law of another jurisdiction. Optionee is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri,
County of St. Louis, to resolve any and all issues that may arise out of or
relate to this Agreement.

 

5





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its Vice President and to be attested by its Secretary under the seal
of the Company, pursuant to due authorization, and Optionee has signed this
Agreement to evidence his acceptance of the option herein granted and of the
terms hereof, all as of the date hereof.

 

 

STEREOTAXIS, INC.

 

 

 

 

 

By:

 

 

 

Vice President

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

6

 

 